 1   Michele R. Stafford, Esq. (SBN 172509)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
 3   1141 Harbor Bay Parkway, Suite 100
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: lmendoza@sjlawcorp.com
 6   Attorneys for Plaintiffs, District Council 16 Northern California
 7   Health And Welfare Trust Fund, et al.

 8                                     UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10

11   DISTRICT COUNCIL 16 NORTHERN                                     Case No. 4:19-cv-05071 HSG
     CALIFORNIA HEALTH AND WELFARE TRUST
12   FUND, et al.,                                                    REQUEST TO CONTINUE CASE
                                                                      MANAGEMENT CONFERENCE;
13                                                                    [PROPOSED] ORDER THEREON
                    Plaintiffs,
14                                                                    Date:                 November 19, 2019
            v.                                                        Time:                 2:00 p.m.
15
                                                                      Location:             Courtroom 2, 4th Floor
     USAL PAINTING, LLC, a Suspended California
16   limited liability company; and ALEXANDER                                               1301 Clay Street
     ERNESTO NAVARRO, an individual and also dba                                            Oakland, CA 94612
17   ALEXANDER ERNESTO NAVARRO,                                       Judge:                Honorable Haywood S.
                                                                                            Gilliam, Jr.
18                  Defendants.
19

20          Plaintiffs respectfully request that the Case Management Conference, currently on calendar for
21   November 19, 2019, be continued for approximately thirty (30) days. Good cause exists for the granting
22   of the continuance, as follows:
23          1.      As the Court’s records will reflect, this action was filed on August 16, 2019 (Dkt. #1).
24   Defendants were personally served on September 19, 2019, and a Proof of Service of Summons was
25   filed with the Court on September 23, 2019 (Dkt. #11).
26          2.      After filing the Complaint, Defendants contacted Plaintiffs and advised they were
27   interested in resolving the matter informally. Defendants submitted the missing fringe benefit
28
                                                           1
     REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER THEREON
     Case No. 4:19-cv-05071 HSG
                                                       P:\CLIENTS\PATCL\Usal Painting\Pleadings\Word Versions + Fillable PDFs\Request to Continue CMC.docx
 1
     contribution reports. The Parties have reached an agreement where Defendants will enter into a payment
 2
     plan with Plaintiffs in the form of a Stipulated Judgment. The Stipulated Judgment has been sent to
 3
     Defendants and is pending signature. Defendants have stated that the executed Stipulated Judgment will
 4
     be provided to Plaintiffs on November 8, 2019.
 5
            3.      Based on the foregoing, and as Defendants have not yet filed an appearance and the
 6
     parties are attempting to resolve this matter without the need for further litigation, there are no issues
 7
     that need to be addressed by this Court at the upcoming Case Management Conference. In the interest of
 8
     conserving costs, as well as the Court’s time and resources, Plaintiffs respectfully request that the
 9
     upcoming Case Management Conference be continued for thirty (30) days to allow for the Parties to
10
     execute and file the Stipulated Judgment.
11
            I declare under penalty of perjury that I am the attorney for the Plaintiffs in the above entitled
12
     action, and that the foregoing is true of my own knowledge.
13
     DATED: November 8, 2019                                SALTZMAN & JOHNSON LAW CORPORATION
14

15
                                                   By:                                                   /S/
16                                                          Luz E. Mendoza
                                                            Attorneys for District Council 16 Northern California
17                                                          Health And Welfare Trust Fund, et al.
18
     T IS SO ORDERED.
19

20          The     currently   set    Case      Management               Conference                is        hereby            continued               to

21   __________________________
           December 17, 2019          2:00 p.m.
                                at __________________, and all previously set deadlines and dates

22   related to this case are continued accordingly,. or, alternatively, Plaintiffs may appear at the Case

23   Management Conference by telephone.

24
            11/12/2019 2019
     DATED: _________,
25

26
                                                      UNITED STATES DISTRICT JUDGE
27

28
                                                             2
     REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER THEREON
     Case No. 4:19-cv-05071 HSG
                                                         P:\CLIENTS\PATCL\Usal Painting\Pleadings\Word Versions + Fillable PDFs\Request to Continue CMC.docx
